Citation Nr: 1444476	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in October 2012.  A copy of the transcript is of record. 

This case was most recently before the Board in February 2014, when a claim for service connection for a right wrist disability was granted; service connection claims for sinusitis and headaches were denied.  The Veteran's claim for a pulmonary disability was remanded for additional development.  A June 2014 supplemental statement of the case was issued; the case is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's pulmonary disability and service.  


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his current pulmonary disease is related to service, to include asbestos exposure or tuberculosis exposure.  Service treatment records reflect that the Veteran's lung/chest were found to be clinically normal at his January 1964 entrance examination.  Childhood asthma was noted but the examiner specifically noted no sequelae.  As such, the Board finds that asthma was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran tested positive for tuberculosis exposure in January 1964 and September 1965.  A chest X-ray in January 1966 was negative.  At his December 1967 separation examination the clinical evaluation of his lungs and chest were normal, providing some evidence against this claim.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), an upper respiratory infection, and pneumonia.  A diagnosis associated with asbestos exposure or active tuberculosis has not been made at any point during the period on appeal, providing more evidence against this claim.  

Although a positive tuberculosis skin test was exhibited in June 2008, a chest X-ray that same month reflected no active TB.  A subsequent chest X-ray at his April 2014 VA examination was normal, providing more evidence against this claim.

The Board has also considered the Veteran's statements regarding continuity of symptoms of his pulmonary disability since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Although active tuberculosis is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a pulmonary disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a pulmonary disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, at an April 2014 VA examination, the VA examiner diagnosed the Veteran with COPD.  He considered the Veteran's allegations of exposure to asbestos, and the fact that he had tested positive for tuberculosis exposure in service.  The VA examiner opined that the Veteran's pulmonary disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner rationalized that the Veteran's pulmonary function test (PFT) showed moderately severe obstruction with significant bronchodilator response.  Lung volume study showed significant air trapping which is consistent with obstructive disease as well.  The VA examiner noted that diffusing capacity was also moderately reduced.  He noted that the Veteran's PFT finding is more consistent with diseases that cause airway obstruction and it is not consistent with asbestos related disease which is usually restrictive in nature.  

Such a clear medical opinion provides evidence against the claim that this condition was caused by service or aggravated by service as the opinion clearly reveals the cause of this problem:  It was also noted that the Veteran gives a history of COPD with a 30 year smoking a pack of cigarettes a day. 

In this regard, it was noted gthat most COPD is caused by smoking cigarettes.  In fact, he noted that 75 percent of all COPD cases are caused by smoking.  There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the April 2014 VA examination and opinion, are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has an pulmonary disability that is related to his active service, as a lay person he is not competent to relate any current diagnosis of COPD, an upper respiratory infection, or pneumonia to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran tested positive for tuberculosis exposure in service. However, the evidence does not demonstrate a diagnosis of active tuberculosis at any time during the period on appeal or any problem associated with this positive test result many years ago, making the issue of aggravation unfeasible as no disability from service is indicated.  While the Veteran has been diagnosed with COPD, an upper respiratory infection and pneumonia post-service, the April 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current pulmonary disability is related to his active service.  There is no competent medical opinion of record to the contrary.  There is nothing that indicates aggravation of the problem as the Veteran current has no residuals of the positive tuberculosis exposure and the cause of the current problem is clearly and unambiguously understood. 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a pulmonary disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in December 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and testimony have been associated with the claims file.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination in April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA examination obtained adequately addresses all of the Veteran's contentions and is adequate.  Significantly, as noted above, there is no current diagnosis related to either asbestos or active tuberculosis. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the February 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a pulmonary disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


